Citation Nr: 0735759	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a compensable rating for service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO denied the veteran's claim for a 
compensable rating for his service-connected pes planus.  In 
August 2003, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2005.  The RO continued the denial of the claim on appeal (as 
reflected in a February 2007 supplemental statement of the 
case (SSOC)) and forwarded this matter to the Board for 
further appellate consideration.

In July 2007, the veteran presented testimony before the 
Board.  A transcript of that hearing is of record.  

The Board notes that the veteran was scheduled for a Decision 
Review Officer (DRO) hearing in November 2006.  The veteran 
requested a postponement of the scheduled hearing.  A new 
date was not set.  During the July 2007 Board hearing, the 
veteran withdrew his request for a DRO hearing.  As such, the 
local hearing request is deemed withdrawn.

In a filing attached to the VA Form 9, the veteran's 
representative raised a claim for a compensable 10 percent 
rating based on multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's pes planus has been manifested by 
complaints of bilateral foot pain, no deformity, and use of 
built-up shoe and arch supports.


CONCLUSION OF LAW

The criteria for a compensable disability rating for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5276 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2006 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for his service-connected pes planus, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The December 2006 letter also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
March 2005 SOC had informed the appellant of the criteria for 
higher ratings for pes planus.  After issuance of these 
notices, and opportunity for the appellant to respond, the 
February 2007 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

As to Dingess/Hartman notice, the Board notes that the 
December 2006 letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  The Board finds 
that the timing and form of this notice also is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies a compensable rating for the veteran's service-
connected pes planus, no disability rating or effective date 
is being, or is to be assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as VA examination reports 
and outpatient treatment records from the VA Medical Center 
(VAMC) in Wilkes-Barre, Pennsylvania.  Also of record and 
considered in connection with the claim is the transcript of 
the veteran's July 2007 Board hearing, as well as various 
written statements by the veteran and his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

A.  Factual Background

A November 2001 VA physical therapy record states that the 
veteran developed pain and numbness in his feet after he 
walked a few blocks.  He also said that his podiatrist noted 
some right heel irritation possibly brought on by the rubbing 
of his footwear.  It was noted that VA ordered new footwear 
for the veteran that same day.

A May 2002 VA physical therapy record noted that the 
veteran's footwear and orthotic systems were checked.  The 
veteran reported his feet were more comfortable with softer 
orthotics.  He complained of forefoot, midfoot, and dorsal 
pain in his feet.  The physical therapist indicated that the 
veteran's flatfeet played some role in the veteran's pain.  
The plan was to try low density orthotics in the veteran's 
extra-depth footwear.  While previous orthotics were off-the-
shelf, the physical therapist felt that customizing the 
orthotic might help.

VA outpatient treatment records dated in August 2002 VA 
medical, show the veteran's ability to exercise was limited 
by the pain on the arch of his feet upon walking for more 
than 100 yards.  

The veteran underwent a VA examination in August 2002.  He 
complained that he could not walk due to pain in his feet and 
toes.  He reported feelings of numbness and a burning 
sensation in his feet.  The examiner reported that the 
veteran's pain could not be recreated and that on the date of 
the examination there was no weakness, stiffness, swelling, 
heat, redness, or fatigability, and no bilateral instability 
was noted.  The veteran did not have any joint pain.  The 
veteran did not use or need crutches, a brace, or a cane.  He 
wore extra-depth type diabetic shoes with soft, full-length 
inserts.

On physical examination, range of motion of the ankles was 
symmetrical, pain-free and there was no bilateral 
crepitation.  Range of motion of the subtalar joints was 
symmetrical, pain-free, and there was no bilateral 
crepitation.  There was no pain recorded on palpation of the 
bilateral heels and of the bilateral plantar fascia.  No 
functional impairment was noted bilaterally.  Anatomical 
condition was listed as normal and no instability was noted.  
No callosities bilaterally were noted and muscle strength was 
5/5 and symmetrical.  There was no abnormal shoe pattern.  
According to the examination report, the veteran had a normal 
propulsive heel-to-toe gait pattern.  He rose to his toes 
without pain and could resupinate bilaterally.  He also could 
rise to his heels without pain.  There were no hammer toes, 
bunions, or clawfeet.  Weight bearing revealed only mild 
pronation.  The veteran maintained a good medical arch 
bilaterally.  Resting calcaneus stance position appeared to 
be in rectus alignment.  Neutral calcaneus stance position 
was slightly varus to rectus position.  The Achilles 
alignment was not medially bowed.  There was little change in 
the Achilles tendon position on weight bearing and 
nonweightbearing.  There was no pain on manipulation of the 
Achilles tendon bilaterally.  Also weightbearing, there was 
minimal forefoot malalignment bilaterally and it could be 
manipulated without pain.  Diagnosis was mild pronation, 
bilaterally, with a good arch bilateral, also maintained.  
The examiner opined that more likely than not the veteran's 
complaint of lack of endurance was related to some other 
medical condition.

A November 2002 VA physical therapy record revealed that the 
veteran complained of pain and numbness in his feet after he 
walked a few blocks.  He also reported that insoles helped 
with some pain relief.  New footwear and insoles were ordered 
for the veteran through VA.

A June 2003 VA physical therapy record shows that the veteran 
complained of foot pain that occurred mainly after the 
veteran was on his feet for more than a half hour at a time.  
The veteran reported that he experienced soreness in both 
feet when he walked longer distances or was on his feet for 
any length of time.  He localized this to his arch and instep 
area.  The pain was not long lasting once he was off of his 
feet.  It was noted that the veteran wore extra-depth shoes 
with insoles.  VA added metatarsal pads as a trial to 
determine if those might help reduce recurrent pain.  

In his August 2003 NOD, the veteran disclosed that he wore 
his new shoes from VA to the latest VA examination and that 
his old shoes showed an abnormal wear pattern.  He also 
indicated that staff at his VAMC only had to adjust both shoe 
inserts to alleviate his pain from the flatfeet.

In a November 2003 signed statement, the veteran stated that 
VA had prescribed exercises for his flatfeet within the 
previous three months, and that he resumed using a cane about 
a month before because of foot pain.

A November 2004 VA physical therapy record reflects that the 
veteran reported increased pain of the plantar surfaces of 
his feet with prolonged standing and ambulation.  The veteran 
wore insoles in his shoes.  He walked without the use of 
assistive devices.

In June 2006, the veteran ambulated unaided without any gait 
disturbances.  In October 2006, the veteran complained of 
pain in his left foot after he dropped a heavy object on the 
foot.  An x-ray showed no evidence of fracture.  Pain was 
aggravated by walking.  A January 2007 VA social work record 
noted that the veteran walked with a cane.

The veteran underwent another VA examination in January 2007.  
The veteran complained that he could not walk far and that 
the bottom of his feet hurt, though he felt pretty good on 
the day of the exam.  According to the veteran, he only had 
problems with pain when he walked longer distances and he 
could not walk up inclines.  He did not complain of problems 
when standing or sitting.  The examiner was not able to 
recreate this pain and noted that on the day of the 
examination there was no pain, weakness, stiffness, swelling, 
heat, redness, or instability.  There was no joint pain on 
range of motion, no joint edema, no erythema, and no joint 
dislocations.  The veteran did not use or need crutches or 
braces.  He used a cane for ambulation.  According to the 
examination report, the veteran, since approximately 2002, 
wore extra-depth diabetic shoes and soft diabetic arch 
supports.

On physical examination, nonweightbearing revealed a good 
medial arch.  Weightbearing revealed a good medial arch 
present with only mild pronation.  With resting calcaneal 
stance position, calcaneus appeared to be in rectus 
alignment.  The Achilles tendon both in nonweightbearing and 
weightbearing did not appear to be bowed and there was no 
pain or tenderness on manipulation of the Achilles tendon.  
With weightbearing there was minimal forefoot malalignment 
and this could be manipulated without pain.  The veteran 
could bear weight on his toes bilaterally without pain and he 
resupinated bilaterally.  He could bear weight on his heels 
without pain.  He had a normal heel to toe weight pattern.  
Shoe gear worn the day of the exam revealed no abnormal shoe 
wear pattern.  Pedal pulses were diminished bilaterally.  
There were no callosities and vibratory sensation was intact.  
Muscle testing was 5/5 bilaterally.  An x-ray showed some 
minimal pes planus deformity of both feet.  Diagnosis was 
mild pronation.

During a video conference Board hearing in July 2007, the 
veteran criticized his January 2007 VA examiner for not 
asking him questions.  (Transcript, pp. 4-5).  He said that 
in 50 years he fell flat on his face getting out of bed about 
a dozen times.  (Transcript, pp. 5-6).  The veteran testified 
that his pes planus affected both his left and his right 
foot.  (Transcript, p. 6).  He said that VA supplied him with 
special shoes and arch supports.  (Transcript, p. 7).  His 
feet really hurt if he walked "a little too far" or if he 
stood too long or if he bends.  He said that he did not tell 
this to the VA examiner because she never asked him.  
(Transcript, p. 9, 13).  He also testified that the physical 
therapy he since quit was for his heart condition and not for 
his feet.  (Transcript, pp. 10-11).  The veteran also 
testified that his feet tended to bow in or angle out when he 
stood because his right shoe seemed to be wearing on the 
outside and the left shoe was working even.  (Transcript, p. 
12).  

B.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that his service-connected pes planus 
warrants a compensable rating.  He testified before the Board 
in July 2007 that an increase was warranted due to such 
symptoms as pain in his feet after walking.  His service 
representative contends a 10 percent rating should be granted 
based on pain on motion, pain on use, and functional loss.

Service connection for pes planus was awarded in a June 1954 
rating decision.  The RO assigned a noncompensable rating 
effective February 27, 1954.  The veteran filed the current 
request for an increased rating in March 2002.  The RO 
continued the noncompensable rating in a September 2002 
rating decision.  The veteran appealed the noncompensable 
rating and initiated the instant appeal.

The veteran's pes planus is currently rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.   Under Diagnostic Code 
5276, a noncompensable rating is granted for mild pes planus 
with symptoms relieved by built-up shoe or arch support.  A 
rating of 10 percent is assigned for moderate unilateral or 
bilateral symptoms of pes planus to include weightbearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  A 20 percent (unilateral) or 30 percent (bilateral) 
rating is granted for severe symptoms of pes planus to 
include objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities.  
A 30 percent (unilateral) or 50 percent (bilateral) rating is 
warranted for pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
higher rating for service-connected pes planus have not been 
met. 

Both VA examinations of record, as well as numerous VA 
outpatient medical records noted above, show that the 
veteran, since approximately 2002, has worn extra-depth 
diabetic shoes with soft, full-length inserts.  Under DC 
5276, a noncompensable rating is granted for relief of mild 
pes planus symptoms by built-up shoe or arch support.  
Further, the next higher, or 10 percent, rating requires 
symptoms to include weightbearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  As noted above, the August 
2002 VA examination shows the Achilles alignment was not 
medially bowed and that there was little change in the 
Achilles tendon position on weightbearing and 
nonweightbearing.  In the latest VA examination in January 
2007, nonweightbearing and weightbearing revealed a good 
medial arch present with only mild pronation.  The Achilles 
tendon both in nonweightbearing and weightbearing did not 
appear to be bowed and there was no pain or tenderness on 
manipulation of the Achilles tendon.  The January 2007 x-ray 
showed some minimal pes planus deformity of both feet.  The 
Board also notes that neither VA examination found 
callosities on either foot.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

In this case, there is no basis for assignment of any higher 
rating on the basis of functional loss due to pain.  Pain, 
particularly on manipulation, is contemplated in the rating 
criteria of Diagnostic Code 5276.  There is also no basis for 
assignment of any higher rating based on functional loss due 
to pain during flare-ups or with repeated activity; the 
veteran specifically indicated, during the January 2007 VA 
examination, that his foot pain was not necessarily 
exacerbated by standing or sitting.  

Additionally, the record presents no basis for assignment of 
any higher rating pursuant to the criteria of 38 C.F.R. 
§§ 4.40 and 4.45, or DeLuca.  The August 2002 VA examiner 
opined that lack of endurance was more likely than not 
related to other medical conditions as opposed to the pes 
planus.  The January 2007 VA examiner specifically found that 
the veteran's bilateral pes planus symptomatology did not 
include pain, weakness, stiffness, swelling, redness, heat, 
or instability.

The aforementioned discussion makes it clear that the 
symptoms of the veteran's bilateral pes planus disability 
have more nearly approximated the criteria for a 
noncompensable rating under Diagnostic Code 5276.  Under 
these circumstances, the Board must conclude that the 
criteria for the next higher, 10 percent, rating for pes 
planus have not been met.  It logically follows that the 
criteria for any higher rating under Diagnostic Code 5276 
likewise have not been met.

The veteran contends that his January 2007 VA examination was 
inadequate.  The Board finds that the reported findings in 
the examination report are sufficiently detailed with 
recorded history and clinical findings.  Additionally, it is 
not shown that the examination was in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the veteran's pes planus disability.  
There are other pertinent records in the claims file and, as 
noted above, they are consistent with both of the VA 
examination results in August 2002 and January 2007.  As 
such, the Board finds that additional development by way of 
another VA examination would be redundant and unnecessary.

The evidence also does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a compensable 
rating for pes planus is denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderenance of the evidence is 
against this claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to a compensable rating for service-connected pes 
planus is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


